Exhibit 5.1 January 14, 2009 Rentech, Inc. 10877 Wilshire Boulevard, Suite 710 Los Angeles, California90024 140 Scott Drive Menlo Park, California94025 Tel: +1.650.328.4600Fax: +1.650.463.2600 www.lw.com FIRM / AFFILIATE OFFICES Abu Dhabi Munich Barcelona New Jersey Brussels New York Chicago Northern Virginia Doha Orange County Dubai Paris Frankfurt Rome Hamburg San Diego Hong Kong San Francisco LondonShanghai Los AngelesSilicon Valley MadridSingapore MilanTokyo MoscowWashington, D.C. Re:Rentech, Inc.; Registration Statement No. 333-132594 Warrants to purchase 4,993,379 shares of common stock Ladies and Gentlemen: We have acted as special counsel to Rentech, Inc., a Colorado corporation (the “Company”), in connection with the proposed issuance of warrants (the “Warrants”), to purchase 4,993,379 shares of common stock, par value $0.01 per share of the Company (the “Common Stock”), subject to adjustment, pursuant to (i) a registration statement on Form S–3 under the Securities Act of 1933, as amended (the “Act”), filed with the Securities and Exchange Commission (the “Commission”) on March 20, 2006 (File No. 333–132594) (the “Registration Statement”) which includes a base prospectus dated March 30, 2006 (the “Base
